Citation Nr: 1233011	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  05-25 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from November 1978 to November 1982, November 1983 to December 1983, and from May 1984 to December 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Subsequently, the Board remanded this matter for additional development in decisions dated in March 2008 and March 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran currently has a PTSD diagnosis in accordance with VA regulations.  

2.  The evidence of record does not show that the Veteran's acquired psychiatric disorder, most recently diagnosed as a schizoaffective disorder, is related to his service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before addressing the merits of the issue now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative have alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letters dated in December 2003, February 2007, April 2008, August 2009, April 2011, and June 2011 of the criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD due to a sexual assault, as well as his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates in the correspondence dated in February 2007, April 2008, and April 2011.  

The Board notes that the Veteran did not receive complete VCAA notice before the initial adjudication by the AOJ of his service connection claim in March 2004.  Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Such was done in this case.  After all notices were sent to the Veteran, his claim currently on appeal was readjudicated in the SSOC dated in August 2012.  

As for the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Service personnel and treatment records and VA treatment records relevant to the Veteran's claim have been requested and obtained.  

In addition, and as discussed in greater detail below, the Veteran was scheduled for, but walked out of, a VA examination with medical opinion.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has refused to cooperate with VA on this remand and failed to provide the November 2010 VA examiner and the July 2012 VA examiner with details of his claimed in-service stressors, thus preventing the examiners from rendering an opinion as to whether (a) personal assault(s) occurred during service.  See 38 C.F.R. § 3.304(f)(5).  While VA is obligated to assist a claimant in the development of a claim, VA has no duty to prove the claim.  

There has been substantial compliance with all pertinent VA laws and regulations.  The Board finds that the available medical evidence is sufficient for an adequate determination of this claim.  No further notice or assistance is required to fulfill VA's duty to assist in the development of a claim for benefits.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including a psychosis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Entitlement to service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Factual Background and Analysis

In October 2003, the Veteran filed an original service connection claim for PTSD.  Supporting the claim was an October 2003 statement from a VA social worker indicating that the Veteran was applying for VA benefits based on a reported history of military sexual trauma (MST) occurring repeatedly during his periods of service with the United States Army and Marine Corps between 1978 and 1984.  The statement indicated that the Veteran was being treated by VA for PTSD and depression believed to be associated with the reported assaults, and that he was enrolled in the VA Homeless Domiciliary Program.  It was also noted that the Veteran was applying for disability benefits from the Social Security Administration (SSA) for cognitive defects due to head injuries.  

In an April 2006 signed statement, the Veteran complained that he was mentally ill, had been diagnosed with a number of disorders, and that during his military service he was met with continued deterioration because he could not identify what was taking place around him.  Therefore, he claimed that he was met with more physical and mental abuse.  He said that he felt threatened in all three branches of the Armed Forces in which he served.  

DD Form 214s show that the Veteran served in three branches of the military in three separate tours of duty.  He was an administrative specialist or clerical while in the Air Force and served 18 months in Greece from April 1979 to October 1980.  No military occupational specialty is given for his two other tours of active duty.  Service personnel records show that in late 1984 the Veteran was disciplined, including early discharge, for smoking marijuana at the Redstone Arsenal in Alabama.  

Service treatment records are negative for a diagnosis of PTSD or for a psychiatric disorder other than PTSD.  For example, a September 1984 report of mental status evaluation noted a normal mental status, clear thinking, and unremarkable mood or affect.  It was noted that he was being considered for discharge because of misconduct.  His October 1984 discharge examination showed no psychiatric abnormality.  On the contemporaneous report of medical history, the Veteran also checked the "no" box when asked whether he ever had nervous trouble of any sort.  

Post-service, VA records dated in October and November 1990 reveal that the Veteran was hospitalized for treatment of alcohol and drug (cocaine) dependence and withdrawal.  There was no mention of MST in those records.  

In April 1992, he was treated for symptoms of paranoia and depression.  Depression was diagnosed, but PTSD was not.  

A December 1992 VA mental health treatment record noted that the Veteran felt that he had unresolved issues related to his past abuse by a cousin.  

The Veteran was hospitalized in December 1994.  Records relating to that hospitalization indicate that the Veteran complained of depression and sought to take control of his life.  He gave a history of sexual abuse as a child and of heavy and regular drug and alcohol use in service with no history of MST provided.  Depression with suicidal ideation, alcohol dependence, substance abuse disorder, and personality disorder were diagnosed.  

In a January 1995 VA psychology note, the Veteran reported experiencing sexual abuse as a child, with no indication of any MST.  The psychologist indicated that given the presentation of symptoms of paranoia and sociopathy (described as ingenuine), malingering must be considered.  

VA records reflect that the Veteran was hospitalized in May 1995 for treatment of chronic paranoid schizophrenia and rule-out drug induced psychosis.  The history indicated that the Veteran had been hospitalized by VA in 1990 for drug use, and in 1994 for hearing voices, and again in February 1995, following which he had been using marijuana, cocaine and alcohol on a regular basis.  The Veteran reported that he was sexually and physically abused as a child, but gave no history of MST.  Records relating to that hospitalization also indicate that the Veteran said he was discharged from service in 1983 due to hallucinations, and again in 1984, due to substance abuse.  

The Veteran was hospitalized by VA in August 1995 for treatment of diagnosed alcohol dependence and depression.  Disassociative disorder was diagnosed in September 1995, in light of the Veteran's childhood history of emotional and sexual abuse.  There was no mention of MST. 

A June 1997 VA treatment record noted a personalities disorder and depression not otherwise specified.  The Veteran claimed that he was sometimes homeless and that everything irritated him.  

VA records dated in August and September 2003 indicate that the Veteran was accepted for domiciliary treatment relating to issues including childhood abuse (physical and sexual), as well as reported MST.  Diagnoses included alcohol dependence, depression, dysthymic disorder and personality disorder.  PTSD was not diagnosed.  His stressors were identified to include MST and physical/sexual abuse in childhood and adulthood.  The Veteran was seen for a military sexual trauma consultation in early September 2003, at which time it was noted that it was difficult for the Veteran to stay focused.  He reported that he was sexually harassed on numerous occasions during his three periods of service, identifying no specific dates, names or information relating to these reported events.  He indicated that the episodes which occurred while he was in the U.S. Marine Corps were the worst, as they included a threat of death for non-compliance.  

Also on file is a discharge note from a VA social worker dated in late September 2003 indicting that PTSD had also been previously diagnosed by other medical professionals.  

October and November 2003 VA records indicate that the diagnoses could include PTSD, due to the Veteran's history of child abuse and MST.  In November 2003, the Veteran's primary treating therapist diagnosed paranoid personality disorder.   

In December 2003, the Veteran presented vague stressor information indicating that he was subject to MST from 1978 to 1983 during showers, when he was repeatedly penetrated by instrument.  He reported being drugged, sodomized and threatened with death if he reported this.  He also circled the following symptoms of PTSD on an attached paper: visits to counseling without a specific diagnosis or ailment; sudden request for change in MOS or duty assignment; episodes of depression, panic attacks, or anxiety; alcohol or substance abuse; obsessive behavior such as over eating or under eating; and unexpected economic or social behavior changes.  

VA records dated in October 2004 document the Veteran's history of alcohol and cocaine use and his report that he had not used these for 10 and 20 years, respectively.  It was indicated that the Veteran was sexually abused by men and women as a child and as an adult.  Impressions of PTSD, personality disorder, and alcohol dependency were made.  

Records and a February 2004 decision from the SSA reflect that the Veteran was determined to be disabled from May 2003 due to a primary diagnosis of PTSD with a secondary diagnosis of borderline intellectual functioning.  Notes associated with the SSA decision indicate that VA records and an evaluation done by Dr. B. reflected that the Veteran had PTSD issues stemming from multiple events of sexual abuse, as well as borderline intelligence and high levels of paranoia, anxiety and depression.  

The Board notes that while not bound by a SSA determination, the Board has given consideration to the SSA records and determinations.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the VA claim, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim).  In this connection, the Board also notes that SSA relied on records that were available many years ago and that, as is evident from this factual summary, the Veteran's diagnoses have changed over the years.  

August 2005 VA discharge records noted that the Veteran had completed a dual diagnosis domiciliary program on the substance abuse treatment unit.  Axis I diagnoses were anxiety state, nicotine dependence, cocaine dependence, alcohol dependence, adjustment disorder, and schizoaffective disorder bipolar.  

A March 2006 VA discharge record from the mental health domiciliary program at a local VAMC noted diagnoses of alcohol dependence, nicotine dependence, adjustment disorder, schizoaffective disorder bipolar type, and an anxiety state.  When evaluated earlier that month, diagnoses were alcohol and nicotine dependence, childhood and MST-related PTSD, dysthymia and cognitive defects secondary to head trauma.  

An April 2006 VA discharge summary noted that the Veteran had been readmitted and was treated for PTSD (childhood and MST-related), alcohol dependence, dysthymia, and cognitive deficits.  

In April 2008, April 2011 and June 2011 stressor statements, the Veteran provided no useful or more detailed information relating to his generally reported MST.  The April 2011 statement noted that he was violated by a "Dr. Finger" in 1984 at the Redstone Arsenal in Alabama.  

The Veteran underwent a VA examination in November 2010.  The VA examiner, a VA psychologist, noted that the Veteran had had no mental health treatment in the past four years and was not on medication.  The Veteran told the examiner that something that happened to him in the military still bothered him, but he refused to talk about it.  He reported no stressors.  It was unclear whether the stressors did not exist or whether the Veteran simply did not want to talk about them.  The VA examiner noted that a diagnosis of PTSD was not supportable due to lack of PTSD symptoms and no reported stressors.  Schizoaffective disorder was diagnosed, which the examiner opined was more likely than not not caused by or aggravated by his military service.  

The Veteran was scheduled for a VA examination in July 2012.  The VA examiner, a VA psychologist, reported that she was unable to posit any opinion or diagnostic impression based on a very limited observation and assessment.  She noted that the Veteran left the examination, which lasted no more than 10 minutes, after she asked him questions about his childhood.  She reported that he became visibly distraught, began to leave the room then returned briefly.  He then told her that he was "violated" during a physical examination in service when a doctor put something on his finger and put it up his rectum.  He said the individual was called Dr. Finger and that he was told that was what you had to go through to get out of the Army.  The Veteran also told the examiner that he was violated as a child, raped and molested, and that the treatment during that Army examination "just fell right in line."  He then left the scheduled examination.  

In remarks attached to the report of examination, and in an addendum, the VA examiner noted that the Veteran had appeared several minutes early for the examination and was immediately seen.  While neat and clean he was malodorous.  He also could not stay seated, but stood and paced.  He repeatedly said that he was 53 years old and that he wanted to move forward and not backward.  The examiner noted that he was anxious and irritable.  When the purpose of the examination was explained to him, the examiner reported that he agreed that he had appealed a previous denial of his claim.  

In a signed statement received in August 2012, the Veteran repeated his comments that he was 53 years old and wanted to move forward and not backward.  He did not provide any good cause for why the VA examination of his service connection claim was aborted.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence weighs against the claim for service connection for an acquired psychiatric disorder.  Initially, the Board notes that the Veteran walked out of the last scheduled VA mental examination in July 2012 and failed to reveal to the November 2010 VA examiner any in-service stressors for his claimed PTSD.  

Regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, as appropriate.  38 C.F.R. § 3.655(a).  

Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

In this case, the Veteran's July 2012 VA mental examination was scheduled in conjunction with an original compensation claim.  As the Veteran has not provided good cause for walking out of the examination, therefore, the Board will adjudicate the Veteran's claim for benefits based on the evidence of record.  

A review of the competent evidence of record does not show that the Veteran currently has a diagnosis of PTSD within the meaning of VA regulations.  The Veteran claimed PTSD due to sexual assault in service, but the VA examiners in November 2010 and July 2012 noted that the Veteran declined or refused to provide details of his claimed in-service sexual assaults, except for his vague characterization of a rectal examination at discharge as a sexual assault.  This information was before the VA examiners; however, they were still unable to state an opinion, in accordance with 38 C.F.R. § 3.304(f)(5), as to whether the Veteran's evidence indicated that a personal assault had occurred in service.  

As to the rectal examination as a form of sexual assault, the Board notes that the Veteran has only provided vague details of this encounter.  A rectal examination, of course, in and of itself, is not a sexual assault but a medical procedure or diagnostic tool.  It is unclear from the Veteran's statements whether he is claiming in effect that he should not have had to undergo a rectal examination because of his claimed past history of abuse.  In any event, he never provided buddy statements from fellow service members, who could have testified to an abnormal or deviant physician abusing the troops.  In addition, the Veteran's early discharge for using marijuana at Redstone Arsenal cannot be considered evidence of behavior changes following a personal assault in service in as much as the marijuana charge is dated in September 1984 and the alleged assault during the rectal examination occurred later in October 1984.  Therefore, there is also no credible evidence of behavior changes in service following an alleged sexual assault.  See 38 C.F.R. § 3.304(f)(5).  

Moreover, service treatment records do not reveal that the Veteran complained of, received treatment for, or was diagnosed with any injuries sustained by being beaten or assaulted.  The numerous medical records associated with the claims file do mention in-service sexual assault and childhood abuse without any details, but none of these incidents or stressors has ever been corroborated.  

The Board finds that the most complete assessment of the Veteran's mental condition was made in the November 2010 VA examination.  The VA examiner did not diagnose the Veteran with PTSD.  The November 2010 VA examiner specifically examined the Veteran for PTSD under DSM-IV criteria, but found that he did not meet the criteria for a PTSD diagnosis.  (The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) for mental disorders have been adopted by VA.  38 C.F.R. § 4.125.)  

Overall, the Board finds that the preponderance of the competent medical evidence of record does not indicate that the Veteran has a current DSM-IV diagnosis of PTSD to warrant service connection in this case.  The Board notes that the November 2010 VA examination report is the only evaluation of record conducted in accordance with DSM-IV that provided a medical opinion with regards to PTSD.  Thus, the November 2010 VA mental examination report is found to be of great probative value.  Simply put, in the absence of a present PTSD disability, a grant of service connection for PTSD is clearly not supportable.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting grant of service connection requires claimant have a current existing disability).  Thus, the Board need not reach the question of whether any of the Veteran's claimed in-service stressors have been corroborated.  In any event, the Board notes that he did not serve in combat and his lay reports of service-related PTSD stressors resulting from reported military sexual trauma lack credibility and have not been substantiated through evidence on file or official channels.  

Further, a review of the competent evidence of record does not show that service connection is warranted in this case for any other acquired psychiatric disorder other than PTSD.  There is no diagnosis of an acquired psychiatric disorder in service, or a diagnosed psychosis within one year of service.  Therefore, service connection on a presumptive basis is not available.  See 38 C.F.R. §§ 3.307, 3.309.  

The November 2010 VA examiner diagnosed a schizoaffective disorder, but opined that this was not likely related to service.  There is no medical opinion to the contrary found in the claims file.  Since there is no evidence of in-service incurrence or aggravation of this disease while in service and no medical evidence of a nexus between service and his currently diagnosed schizoaffective disorder, service connection is not warranted for this psychiatric disorder.  See Hickson, 12 Vet. App. at 253.  

As noted above, VA treatment records contain various diagnoses, some involving alcohol dependence and a personality disorder.  However, service connection cannot be granted for a personality disorder or for alcohol-related conditions as a primary disability.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(d); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse).  Moreover, a personality disorder is not recognized as a psychiatric disorder diagnosis on Axis I of the DSM-IV.  Furthermore, VA compensation may not be paid for a personality disorder as it is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  So, generally speaking, a personality disorder is not service connectable as a matter of express VA regulation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  

The only possible exception is if there is additional disability due to aggravation of a personality disorder during service by superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  No evidence of record has been submitted to suggest or prove such.  The results of the November 2010 and July 2012 VA mental examinations provide no support for any such contention.  

In addition to the medical evidence, the Board also has considered the Veteran's statements that he has an acquired psychiatric disorder related to his military service.  In this regard, the Board finds the Veteran's statements as to current symptomatology competent and credible.  However, his broad allegations as to past alleged sexual assaults in service are deemed not credible as they consistently lacked sufficient detail for corroboration.  Indeed, no corroboration has been found in service records, law enforcement records, or statements from family members or fellow service members.  

A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, a chronic psychiatric disorder is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of a psychiatric disorder, such as sleep impairment, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with an acquired psychiatric disorder, as opposed to a personality disorder or an addiction disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of any claimed psychiatric disorder are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Given the medical evidence against the claim, for the Board to conclude that the Veteran has an acquired psychiatric disorder, to include PTSD, as a result of his military service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2009); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In reaching this conclusion regarding the Veteran's claim, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  Because the evidence here is not in equipoise, and, in fact, the absence of evidence to support the claim suggests that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert, 1 Vet. App. at 55-57.  As there is simply no basis upon which to grant the Veteran's claim, the appeal is denied.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


